Citation Nr: 1759471	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1990 with subsequent service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in January 2014.  He perfected his appeal in March 2014.

In August 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2012 rating decision, the RO denied an increased rating for service-connected scars of the right forearm and posterior trunk.  The Veteran disagreed with the denial in a December 2012 notice of disagreement (NOD).  The RO addressed this claim in its January 2014 SOC.  The Veteran filed a substantive appeal in March 2014; however, he specifically referenced only the issue of service connection for a right knee disability; he did not refer to the increased rating issue.  An appeal as to claim of entitlement to an increased rating for service-connected scars of the right forearm and posterior trunk has therefore not been perfected.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.202 (2017) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issue is not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

As will be detailed below, the issue of entitlement to service connection for a right knee disability is being reopened herein.  The merits of service connection of this claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for a right knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received since the final October 2008 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for a right knee disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a right knee disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For a claim such as this, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinently, in an October 2008 decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not appeal.  As new and material evidence was not received within one year of the decision, it became final as to the claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's October 2008 rating decision is final as to the Veteran's claim of entitlement to service connection for right knee disability, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a right knee disability.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in October 2008.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim of service connection for a right knee disability.

At the time of the last final denial, the Veteran contended that he suffered a right knee injury when he fell while carrying ammunition during his active duty service.  In the October 2008 decision, the RO determined that the evidence of record did not demonstrate that the Veteran had a diagnosed right knee disability, which was incurred during his active military service.

The Veteran filed to reopen his service connection claim in September 2011.  Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Namely, VA treatment records dated in June 2011 demonstrate a current diagnosis of osteoarthritis of the right knee.  In addition, the Veteran presented argument concerning his right knee symptoms, which began following his in-service injury and continue to this day.  See, e.g., the Board hearing transcript dated August 2017.

Critically, this evidence of a current diagnosis and continuity of symptomatology relate to the previously unestablished elements of diagnosis and etiology of the right knee disability claim.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon, 20 Vet. App. at 81; Shade, supra.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (2012).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a right knee disability is granted.


REMAND

The Veteran asserts entitlement to service connection for a right knee disability, which he contends was incurred in his active duty service.  As explained below, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

The Veteran was afforded a VA examination in December 2013, at which time the examiner confirmed a current diagnosis of degenerative joint disease (DJD) of the right knee.  The examiner stated that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  He explained, "[t]he Veteran's injury to his right knee in service was mild in severity and required only five days of restricted duty.  No further recurrence of a right knee problem is noted in service and his exams after that, dated May 1984, December 1987, October 1990, November 1991, January 1994, and March 1999, indicated a normal examination and no right knee problems."  The examiner continued, "[t]he injury in service would not be expected to cause the early onset of arthritis in the right knee and it is most likely due to the normal aging process."

As described above, the VA examiner stated that the Veteran did not suffer from documented in-service right knee symptoms greater than five days after his June 1983 injury.  However, the examiner failed to acknowledge the Veteran's endorsement of "painful joints in knees and shoulder" at the time of the October 1990 service separation examination.  In addition, although the examiner stated that no recurrence of right knee problems was noted upon examination in March 1999, he did not recognize that crepitation of the knees was documented in private treatment records dated several months later in September 1999.  Notably, degenerative arthritis was also indicated in September 1999, although the diagnosis was not attributed to a specific joint.

Thus, the evidence is unclear as to whether the Veteran's currently diagnosed right knee disability was incurred in or aggravated by his active military service.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  As such, the Board finds that this matter must be remanded in order to afford the Veteran with a VA medical opinion to determine the etiology of the diagnosed right knee disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right knee disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service evidence, including the Veteran's lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


